DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 8 November 2021 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, page 7-8; concerning the tensioned state, the prior art must be capable of a condition or state in which forces are achieved. Concerning specific structure of the prior art, beyond what the applicant positively recites, there is no requirement beyond what the applicant recites. Applicant appears to argue that which is not positively recited. There is no requirement that the prior art use precise language of the applicant in this case the powered and unpowered condition of the prior art meets the recitation. The argument is not persuasive. 

Applicant’s argument, concerning bracing, applicant appears to argue that which is not positively recited. Only that which is claimed is considered for weight. It is potentially useful to further comment on brace in the interest of compact prosecution. A brace could be structure if a physical element was present capable of withstanding an applied force. Brace could also be functional language requiring some element to be present and capable of resisting a force applied to the element. A functional recitation would likely be broad, merely requiring a physical element to be present to resist an applied force. The examiner cannot comment of the usefulness of potential recitation beyond noting there is support in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Ilea (US 2016/0186468).

Regarding claim 1, Ilea discloses A motor vehicle lock for securing a movable element (6; Ilea) of a motor vehicle, wherein the motor vehicle lock (12; Ilea) in the fitted state interacts with 

an adjustable locking pawl (25; Ilea) assigned to the catch, wherein the catch is adjustable into a main locking state, in which it is in secure engagement with the strike(Fig. 3, 10; Ilea), and into an opening state (Fig.7; Ilea), in which it releases the striker, wherein the locking pawl is adjustable(moves) into an entry state, in which it engages with the catch at a point of engagement(130; Ilea), and holds the catch in the main locking state at the point of engagement, and into a lifted state, in which it releases the catch,  wherein the motor vehicle lock comprises 
a tensioning mechanism(12,22, 42, 48 in combination; Ilea), wherein the tensioning mechanism has a tensioned state (powered [0009];Ilea), in which the tensioning mechanism introduces a mechanical preload (T; Ilea) into the catch  in its opening direction (Fig.7, open; Ilea), wherein the tensioning mechanism has a relaxed state (unpowered tension inherently < powered tension), in which the preload originating from the tensioning mechanism is reduced or cancelled, wherein when the catch is in the main locking state and the locking pawl is in the entry state the tensioning mechanism is configured to be brought into the tensioned state and, wherein when the catch is in the main locking state and the locking pawl is in the entry state the tensioning mechanism is configured to be brought into the relaxed state (unpowered; Ilea).

Regarding claim 2, Ilea discloses The motor vehicle lock as claimed in claim 1,  wherein with the catch (24; Ilea) in the main locking state a torque acting on the catch in the opening direction via the point of engagement (130; Ilea) generates a torque acting 

Regarding claim 3, Ilea discloses the motor vehicle lock as claimed in claim l, wherein the tensioning mechanism (12; Ilea) for generating the preload comprises a spring (42; Ilea) arrangement, preferably (not required) that the tensioning mechanism is preloaded into the tensioned state by the spring arrangement (tensioning mechanism against the spring element 42; Ilea).

Regarding claim 4, Ilea discloses The motor vehicle lock as claimed in claim, wherein   the tensioning mechanism (12,42, 48 in combination; Ilea) has a tensioning face (contact portion between 20 and 134), which in the tensioned state engages with a counter-tensioning face(any contact surface, surface of 134; Ilea) on the catch wherein the preload acting on the catch is generated (transmitted by contact) by the engagement between the tensioning face and the counter-tensioning face.

Regarding claim 5, Ilea discloses the motor vehicle lock as claimed in claim l, wherein the tensioning face (contact portion between 20 and 134) and the counter-tensioning face (contact portion between 20 and 134) for generating the preload interact with one another in the manner of a wedge mechanism (manner is contact as shown in Ilea).

Regarding claim 6, Ilea discloses The motor vehicle lock as claimed in claim 4, wherein   the engagement between the tensioning face(contact portion between 20 and 134) and the counter-tensioning face (contact portion between 20 and 134) is self-locking, in such a way (when energized; IIea) that in the tensioned state an adjustment of the catch, currently in the main locking state, in its locking direction is prevented, or, wherein the engagement between the tensioning face and the counter-tensioning face is positively interlocking, in such a way (when de-energized; IIa) that in the tensioned state a return of the catch in its locking direction is prevented.
 Note: the recitation “in such a way” instead of indefinite as it appears the applicant leaves completion of the invention to someone else, it is taken broadly as any conceivable mechanism in existence.

Regarding claim 7, Ilea discloses The motor vehicle lock as claimed in one of the preceding claim 1, wherein   the tensioning mechanism (elements in combination) comprises a tensioning lever (101; IIa), which in order to bring the tensioning mechanism into the tensioned state and the relaxed state is capable of pivoting about a tensioning lever axis (Fig. 4, 108; Ilea), preferably that the tensioning lever axis is oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl.
 Note: what is preferable is not a positive recitation and is not required.

Regarding claim 8, Ilea discloses The motor vehicle lock as claimed in claim 4, wherein   the tensioning face is arranged on the tensioning lever (101; IIa), preferably 
Note: rather than failure to further limit the above claim with indefinite recitation is interpreted broadly as any functioning apparatus with claimed structure.


Regarding claim 9, Ilea discloses The motor vehicle lock as claimed in claim 1, wherein   the tensioning mechanism 12, 42, 48 in combination; Ilea) is otherwise coupled to the motor vehicle lock in such a way (any functional way) that in the course of a closing process, in which the catch (24; Ilea) reaches its main locking state and the locking pawl (25; Ilea) reaches its entry state, the tensioning mechanism is in particular(not required) sprung into the tensioned state.

Regarding claim 10, Ilea discloses The motor vehicle lock as claimed in one of the preceding claim 1, wherein   the tensioning mechanism (12,42, 48 in combination; Ilea)is otherwise coupled to the motor vehicle lock in such a way (any conceivable functional way) that in the course of an opening process, in which the locking pawl (25; Ilea) reaches its lifted state (Fig.7; Ilea), the tensioning mechanism is brought into the relaxed state (non-energized; Ilea).

Regarding claim 11, Ilea discloses The motor vehicle lock as claimed in one of the preceding claim 1, further comprising   an actuating mechanism (20, actuated [0050]; Ilea) is provided, by means of which the locking pawl (25; Ilea) is adjusted into its lifted state or is released into its lifted state in the course of an opening process, preferably (not required) that the actuating mechanism comprises an actuating lever, which is adjustable by means of a an actuating drive, in particular (not required)a motor(70, Fig.4; Ilea) driven actuating drive.

Regarding claim 12, Ilea discloses The motor vehicle lock as claimed claim 1, further comprising   an assisted closing arrangement ([0005] power assisted door; Ilea) is provided, which in the course of an assisted closing process serves to drive the catch from a pre-locking state (any state between full open and full close; Ilea) into the main locking state wherein the assisted closing arrangement comprises a switch element([0055, simple switch; Ilea) , the actuation of which in the course of the assisted closing process produces a drive separation of the catch from the assisted closing arrangement, and wherein in an adjustment (movement) of the tensioning mechanism (12,42, 48 in combination; Ilea) from the tensioned state into the relaxed state the tensioning mechanism actuates the switch element.

Regarding claim 13, Ilea discloses A movable element arrangement of a motor vehicle having comprising a movable element (6; Ilea) and a motor vehicle lock assigned to the movable element as claimed in claim 1.

Regarding claim 14, Ilea discloses the movable element arrangement as claimed in claim 13, wherein the movable element (6; Ilea) is a closing element of a motor vehicle, which is configured to be secured (not required) in a closed position by means of the motor vehicle lock, preferably (not required) that the closing element is a motor vehicle door (Fig. 1b Ilea).

Regarding claim 15, Ilea discloses the movable element arrangement as claimed in claim 13, wherein the movable element is a seat component, in particular (not required) a seat ([0001seats and closure panels; Ilea) back rest, and that the seat component is configured to be secured (not required) in a position of use by means of the motor vehicle lock.

Regarding claim 16, Ilea discloses the motor vehicle lock as claimed in claim 3, wherein the tensioning mechanism (12, 42, 48 in combination; Ilea) is preloaded into the tensioned state by the spring arrangement.

Regarding claim 17, Ilea discloses the motor vehicle lock as claimed in claim 8, wherein the tensioning lever (12; Ilea) comprises a control portion, which serves to bring the tensioning mechanism into the tensioned state and into the relaxed state.

Regarding claim 19, Ilea discloses the motor vehicle lock as claimed in claim 11, wherein the actuating mechanism comprises an actuating lever (102; Ilea), which is adjustable by an actuating drive (70; Ilea).

Regarding claim 20, Ilea discloses the movable element arrangement as claimed in claim 14, wherein the closing element is a motor vehicle door (Fig.1b; Ilea).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the way the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilea (US 2016/0186468) in view of Im et al. (US 11,008,786).  

Regarding claim 17, Ilea discloses the motor vehicle lock as claimed in claim 7, 
Ilea does not disclose: wherein the tensioning lever axis is oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl does not disclose: wherein the tensioning lever axis is oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ilea with wherein the tensioning lever axis oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl as taught by Im et al. for the expected benefit of packaging a latch with in a confined space. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675